Mr. Justice Craig delivered the opinion of the Court: This was an indictment against Frederick Steinmeyer and Henry Steinmeyer, Jr., for manslaughter. The indictment was in the usual form, and charged that defendants, on the 15th day of March, 1879, with a certain stick of wood, made an assault upon one William Cobine, and inflicted upon him a mortal wound, from the effects of which he died. On a trial of the cause before a jury the defendants were both found guilty, as charged in the indictment, and the verdict of the jury fixed the punishment of Henry Steinmeyer at confinement in the penitentiary for two years, and the other defendant for one year. To reverse the judgment of the circuit court both of the defendants join in this writ of error. It appears that the deceased, with his three brothers, Joseph, Samuel and Carson Cobine, resided on a farm in Madison county, leased of one Jones, and the defendants resided in the same neighborhood. On the day previous to March 15 a difficulty occurred between the defendants and the Cobiues, which grew out of the refusal of the defendants to shut the gate and put up the bars on premises occupied by the Cobines, through which defendants were hauling wood. Nothing serious, however, occurred on the day of the first difficulty, but on the following day, the 15th of March, as the defendants were passing through the field with their teams, they were met by the deceased and his brothers, Joseph, Samuel and Carson Cobine. A fight ensued, in which clubs and whips were freely used by the parties. During the fight the deceased received a blow upon the head, inflicted by one of the defendants with a club, which caused erysipelas, from which in a few days he died. It is contended on behalf of defendants that they were attacked by the Cobines and acted in self-defence, while on the part of the people it is urged that the defendants were the aggressors and made the first assault. We shall not enter upon a discussion of the evidence bearing on this question. The testimony on this branch of the case was conflicting, and it was the peculiar province of the jury to settle the conflict, which they have done by their verdict, and had the instructions which the court gave to the jury been free from error, we might not have regarded it as a duty resting on the court to disturb the judgment. Where a case is close in its facts, or where there is a conflict in the evidence on a vital point in the case, the rights of the parties can not be preserved unless the law is accurately given to the jury by the court. At the request of the people the following instruction was* given: “ The court instructs the jury in this case, that if they believe, from the evidence, that the defendant Henry Steinmeyer killed the deceased, William Cobine, as charged in the indictment, then, in order to find the defendant Henry Steinmeyer not guilty, they must believe, from the evidence before them in this case," either that the killing was done' in necessary self-defence, or in the defence of habitation, or property or person, against the said William Cobine.” It will be observed that the defendants, on the trial, predicated their defence on the theory that they were attacked by the Cobines, and that whatever force or violence was used by them was resorted to for the purpose and with the intent to repel the attack to which they were exposed. Now, suppose the defendants were assaulted by the deceased and his brothers, as the evidence introduced on behalf of defendants tends to show, in such a way as to induce in them a well grounded and reasonable belief that they were in actual danger of losing life or suffering great bodily harm, they would be justified in defending themselves, although the danger was not real, but only apparent, as held in Campbell v. The People, 16 Ill. 17. But under the instruction this rule of law was ignored, and the jury were, in substance, directed that unless the killing was done in necessary self-defence, they must find the defendants guilty. In the Campbell case it is said men, when threatened with danger, are obliged to judge from appearances and determine by the actual state of things from the circumstances surrounding them, at least as much as if placed in other less exciting positions. And it would be monstrous to say that if they act from real and honest convictions, induced from reasonable evidence, they shall be held responsible criminally for a mistake in the extent of the actual danger, when other reasonable and judicious men would have been alike mistaken. The same doctrine is announced in Schnier v. The People, 23 Ill. 17, where an instruction similar to the one under consideration was condemned. Indeed, in every case where the question has arisen the ruling in the Campbell case has been approved. See Maher v. The People, 24 Ill. 241; Roach v. The People, 77 id. 25. The circumstances under which the difficulty began were peculiar. There were four in number of the Cobines. Samuel and Carson first met the defendants, and as soon as the difficulty commenced, the two other brothers, William and Joseph, appeared. Whether the four met at the same time and place, by accident or design, is not explained by the evidence. But, be that as it may, when the two defendants were met by the four Cobines and a fight ensued, in which the four were engaged against the two, the defendants, under all the circumstances, might well apprehend great bodily harm, and yet, while they may have acted as reasonable men, taking into view all the surrounding circumstances, still under the instruction, if regarded by the jury, they would be bound to find the defendants guilty. It is true the instructions on the same subject, given on behalf of the defendants, laid down the law correctly. But that was not enough. The jury may have disregarded the instructions for the defendants, and followed those given for the people. They had as much right to follow the one as the other, and it is impossible for a court to say which instructions controlled the deliberations of the jury. If the jury followed the sixth instruction given for the people, as we may presume, from the verdict, they did, then they were misled, and defendants were denied the right of self-defence, which was secured to them by the law. We are, therefore, of opinion that the instruction was calculated to deprive the defendants of a fair trial before the jury, and for this reason the judgment will have to be reversed. Exception was taken to other instructions given for the people, but we find no substantial objection to them. They are in the main correct; at all events they could not mislead the jury. For the error indicated the judgment will be reversed, and the cause remanded. Judgment reversed.